Order entered February 13, 2020




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-01372-CR
                                   No. 05-19-01373-CR

                         DONTE DARNELL EASTER, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                   Trial Court Cause No. F18-75377-P and F18-75380-P

                                         ORDER
       Before the Court is court reporter Crystal Jones-Brown’s February 11, 2020 second

request for additional time to file the reporter’s record in the above appeals. We GRANT the

request and ORDER the reporter’s record filed ON OR BEFORE MARCH 8, 2020.


                                                   /s/   BILL PEDERSEN, III
                                                         JUSTICE